Citation Nr: 0804821	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD) from April 
15, 2002 to May 17, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1973.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied a rating in 
excess of 10 percent for service-connected PTSD.

While this appeal was pending, a July 2005 rating decision 
assigned a 30 percent evaluation, effective from October 1, 
1996 to May 17, 2005, and a 100 percent disability evaluation 
from May 18, 2005 onward.  However, although the veteran has 
been assigned a higher rating for the period from October 
1996 to May 2005, it is still less than the maximum benefit 
available; therefore, his appeal is still pending with regard 
to that period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Further, as indicated, the award of a 30 percent rating for 
PTSD was made effective from October 1, 1996.  However, this 
appeal for an increased rating stemmed from an April 15, 2002 
claim for benefits, which was denied in the February 2003 
rating decision.  The scope of review will therefore be 
limited for the period between April 15, 2002 and May 17, 
2005.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veteran's Law Judge in November 2004; a transcript of the 
hearing is associated with the claims file.

In May 2005, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 




FINDING OF FACT

From April 15, 2002 to May 17, 2005, the veteran's PTSD was 
manifested by occupational and social impairment as a result 
of "bad nerves," feeling jumpy and being scared by loud 
noises and helicopters; Vietnam-related nightmares and 
avoidance of activities that remind him of Vietnam; staying 
alone at home most of the time; a Beck depression inventory 
score of 23, which was defined as in the moderate range; and 
feelings of sadness, pessimism, depression, past failure, 
guilt, punishment, worthlessness, and self-dislike and 
criticism; crying; agitation, indecisiveness; loss of 
pleasure, interest, and energy; irritability; concentration 
difficulty; fatigue; occasional suicidal ideation; 
unemployment; and a GAF score of 60.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met for the period from 
April 15, 2002 to May 17, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in November 2002, 
prior to the initial unfavorable AOJ decision issued in 
February 2003.  
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

Additionally, according to Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g.., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In reviewing the veteran's claim of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notice issued in November 2002 informed the veteran of how VA 
would assist him in developing his claim and his and VA's 
obligations in providing such evidence for consideration, and 
that he needed to submit evidence showing his PTSD had 
worsened.  However, the letter did not advise the veteran of 
the "fourth" Pelegrini element, that is, to provide any 
evidence in his possession to VA.  Additionally, the veteran 
was not advised that he must show the impact of the worsening 
of symptoms on his employment and daily life, of any special 
requirement of the rating criteria which cannot be met by 
general worsening of symptoms, or of relevant diagnostic 
codes or their application.

Failure to provide pre-adjudicative notice of any elements 
required for compliance with VCAA is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 
 
Additionally, in some cases, lack of prejudice may be 
established where the claimant has stated that he or she has 
no further evidence to submit, or where the record reflects 
that VA has obtained all relevant evidence.  There must be a 
demonstration that there was no error or that, despite the 
error, the adjudication was essentially fair.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served."); see also Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  Consideration 
should also be given to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

With regard to the "fourth element" of Pelegrini, the pre-
adjudicative November 2002 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.

As for the requirements under Vasquez-Flores, the veteran was 
apprised of Diagnostic Code 9411, and the rating criteria 
under which he is rated, in the November 2003 statement of 
the case (SOC) and the July 2005 supplemental statement of 
the case (SSOC).  The Board recognizes the inadequate timing 
of these post-adjudicative documents; however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Specifically, at his December 2002 
and May 2005 VA examinations, the veteran reported symptoms 
appropriate to a rating under the relevant diagnostic code 
and was asked about and discussed the effect of his symptoms 
on his daily life and employment.  Additionally, the veteran 
has independently claimed that he is unable to work due to 
his disability.  A review of the transcript of the veteran's 
November 2004 personal further shows that the veteran was 
aware of the criteria needed to assign a higher rating.  
Similarly, in the December 2007 informal hearing 
presentation, the veteran's representative detailed various 
symptoms the veteran experiences in support of the argument 
for a higher disability rating.  Therefore, the Board 
concludes from the veteran's own statements and those of his 
representative that the veteran had knowledge of and 
understood the evidence necessary to support the rating 
criteria under the relevant diagnostic code.

Accordingly, the Board determines that the veteran had actual 
knowledge of the evidentiary requirements for an increased 
rating for his disability and how his disability rating would 
be determined.  Further, this knowledge, together with the 
cumulative information the veteran received through the 
November 2002 letter, November 2003 SOC, and July 2005 SSOC, 
demonstrates that the purpose of the notice as required under 
Vazquez has been served and essential fairness to the veteran 
maintained in this case.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the veteran as to disability ratings is 
discussed above; however, the Board notes that no 
communication from the AOJ to the veteran informed him of the 
evidence necessary to establish an effective date.

Nevertheless, the Board finds no prejudice to him as a result 
of the inadequate notice provided to the veteran on this 
element.  See Bernard at 394.  As the Board concludes herein 
that a rating in excess of 30 percent is not warranted at any 
point during the appeal period, the question of an effective 
date is rendered moot. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  VA treatment records and December 
2002 and May 2005 VA examination reports were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Therefore, 
in accordance with Hart, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected disability.

The veteran's service-connected PTSD is assigned a 10 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

An April 2002 VA consultation report shows the veteran 
reported feeling depressed for 10 years, having "bad 
nerves" and Vietnam-related nightmares, and staying alone at 
home most of the time.  When giving the Beck depression 
inventory, he scored 23, which the report defines as in the 
moderate range.  The veteran endorsed feelings of sadness, 
pessimism, past failure, loss of pleasure, guilt, feelings of 
punishment, self-dislike and criticism, crying, agitation, 
loss of interest, indecisiveness, worthlessness, loss of 
energy, irritability, concentration difficulty, fatigue, and 
occasional suicidal ideation.  

A December 2002 VA examination report notes that the veteran 
had not worked since August 2002, primarily because of his 
sleep disorder, which he states is a worsening of his 
nighttime insomnia, and his back pain.  The veteran indicated 
he had been married to his third wife since 1987.  He stated 
that each day he would try to get up and exercise and do what 
he could around the house, but that he would fall asleep on 
the couch and while talking.  He reported attending church 
regularly.  He described his mood as depressed and irritable, 
and displayed depressed affect, and noticeable guarding and 
evasiveness.  His speech was noted to be normal in rate and 
volume, though he tended to ramble and be circumstantial.  
There were no signs of a thought disorder.  Memory was 
intact, and insight was undeveloped, but judgment to avoid 
common dangers was preserved.  Orientation to person, place, 
and time was within normal limits.  The diagnosis was chronic 
PTSD with a Global Assessment of Functioning (GAF) score of 
60.

An October 2004 VA treatment record reports that the veteran 
left home for a month after an altercation with his wife in 
which the police were called and they advised him to leave.  
He reported that his symptoms were exacerbated and that he 
was more depressed, angry, short-tempered, and that he had 
lost interest in sex.  The veteran stated he and his wife had 
not talked much since his return.  

VA treatment records dated between October 2003 and March 
2005 are also of record.  However, although the October 2004 
record previously reported indicates an apparent worsening of 
symptoms, the preponderance of the evidence within these 
records does not show a consistent worsening or improvement 
of symptoms that would support a change in rating evaluation 
during this time period. 
The Board notes that the veteran was assigned a GAF score of 
60 at the December 2002 VA examination.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV at 44-47.  While a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

Taking all evidence into account, the Board finds that the 
veteran's PTSD from April 15, 2000 to May 17, 2005 was 
manifested by occupational and social impairment as a result 
of "bad nerves," feeling jumpy and being scared by loud 
noises and helicopters; Vietnam-related nightmares and 
avoidance of activities that remind him of Vietnam; staying 
alone at home most of the time; a Beck depression inventory 
score of 23, which was defined as in the moderate range; and 
feelings of sadness, pessimism, depression, past failure, 
guilt, punishment, and self-dislike and criticism; crying; 
agitation, indecisiveness; worthlessness; loss of pleasure, 
interest, and energy; irritability; concentration difficulty; 
fatigue; occasional suicidal ideation; unemployment; and a 
GAF score of 60.  Accordingly, a rating in excess of 30 
percent for the period from April 15, 2002 to May 17, 2005 is 
not warranted.  
38 C.F.R. § 4.130, Code 9411 (2007).  

The Board finds that, although some of the veteran's 
symptomology may support a 50 percent rating, the overall 
picture of his disability for the relevant time period does 
not more nearly approximate the higher rating.  Specifically, 
the evidence does not indicate that the degree of 
occupational and social impairment the veteran exhibited 
resulted in reduced reliability and productivity.  Further, 
he did not display symptoms such as flattened affect; 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; or 
impairment of short- and long-term memory.  Although his 
speech tended to be circumstantial, it was normal in rate and 
volume, and the veteran exhibited no signs of a thought 
disorder.  Insight was undeveloped, but his memory was intact 
and judgment preserved.  Orientation to person, place, and 
time was within normal limits.  The veteran indicated 
depressed mood, but also that he is able to get up and 
exercise and do things around the house each day and that he 
attends church regularly.  He had also maintained a 
relationship with his third wife since 1987.  

Additionally, the Board acknowledges that the veteran was 
unemployed for most of this period, and that unemployability 
is a factor in assigning rating criteria for PTSD.  However, 
the evidence does not indicate that his unemployment at this 
time was primarily a result of his PTSD, but was rather due 
to other health concerns, to include sleep difficulties and a 
back disorder.  Thus, the Board finds that the veteran's 
symptomology does not warrant a rating in excess of 30 
percent for the period from April 15, 2002 to May 17, 2005.

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against a rating in excess of 30 percent from 
April 15, 2002 to May 17, 2005.  Consequently, the doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess 30 percent for service-
connected PTSD for the period of April 15, 2002 to May 17, 
2005 is denied. 



___________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


